725 S.E.2d 873 (2012)
STATE
v.
Rayford Lewis BURKE.
No. 181A93-3.
Supreme Court of North Carolina.
June 7, 2012.
Franklin E. Wells, Jr., Asheboro, for Burke, Rayford Lewis.
*874 Gretchen Engel, Durham, for Burke, Rayford Lewis.
Jill Cheek, Special Deputy Attorney General, for State of N.C.
Rayford Lewis Burke, for Burke, Rayford Lewis.
Garry W. Frank, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 7th of June 2012 by State of NC:
"Motion Allowed by order of the Court in conference, this the 7th of June 2012."
State of NC shall have up to and including the 18th day of July 2012 to file and serve his/her Answer to Petition for Writ of Certiorari with this Court.